COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Artis Charles Harrell v. Jerome Godinich Junior

Appellate case number:     01-21-00720-CV

Trial court case number: 2018-30856

Trial court:               190th District Court of Harris County

        Appellant has fielded motions requesting (1) a copy of the clerk’s record and (2) an
extension of time to file appellant’s brief. The motions are granted. Accordingly, we direct the trial
court clerk to send a copy of the clerk’s record to appellant within 7 days of this order. Because
appellant has not requested a copy of the reporter’s record and asserts that no reporter’s record is
needed, appellant’s brief shall be due by September 5, 2022.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman__________
                               Acting individually


Date: ____August 2, 2022____